DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on February 18, 2021, the rejections of claims 1-16 and 18-20 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on November 23, 2020 have been withdrawn.

Reason for Allowance
Claims 1, 3-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a conductive layer disposed between the first thin film transistor and the second thin film transistor, wherein the lower electrode of the first capacitor comprises the first gate electrode of the first thin film transistor, and the upper electrode of the first capacitor comprises the conductive layer.
Claim 13 recites a conductive layer disposed between the first thin film transistor and the second thin film transistor; wherein the lower electrode of the second capacitor is the first gate electrode of the first thin film transistor, and the upper electrode of the second capacitor is the conductive layer.

Claims 3-12, 14, 15 and 18-20 variously depend from claim 1 or 13, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 24, 2021